Citation Nr: 1231679	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-23 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for the regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The documents in the electronic file include documents that are not in the paper claims file. The Board has reviewed and considered both the evidence in the paper claims file and the evidence in the Virtual VA electronic claims file.


FINDING OF FACT

The Veteran is not blind or a patient in a nursing home; his innocently acquired disabilities have not rendered him so helpless as to be unable to care for himself or protect himself from the hazards of his environment; nor have they rendered him unable to leave his home; the Veteran has no innocently acquired disability that is 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance of another person or based on housebound status have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

In this case, VA provided the Veteran with all required notice in a May 2008 letter, prior to the initial adjudication of the claim.  The record also reflects that Social Security Administration records and all available pertinent treatment records have been obtained. Although some private records identified by the Veteran were not obtained, the record reflects that the RO attempted to obtain those records without success and informed the Veteran of its inability to obtain the records. The Veteran was also provided appropriate VA examinations in response to his claim. Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim on appeal, and the Board is unaware of any such evidence. Accordingly, the Board will address the claim on its merits.


Special Monthly Pension

In 1985, the Veteran was in a motor vehicle accident (MVA). He sustained a severe head injury and acquired right-sided hemiplegia. In an unappealed administrative decision issued in April 1987, it was determined that the injuries sustained in the MVA were the result of the Veteran's own willful misconduct.  Disabilities that are due to willful misconduct.  See 38 U.S.C.A. § 1521.

In an October 2008 rating decision, the RO granted entitlement to non-service-connected pension. The RO granted entitlement to pension based on non-service-connected disabilities of hypertension, evaluated as 10 percent disabling, gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling, and hepatitis C, evaluated as 0 percent disabling. The RO found, on an extra-schedular basis, that the Veteran had permanent and total disability resulting from those disabilities. 

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound. 38 U.S.C.A. § 1521(d), (e). A veteran of a period of war is entitled to special monthly pension at the rate for one who is permanently housebound if the veteran has a single disability rated as permanent and total (rated as 100 percent disabling) and has additional disability or disabilities independently ratable at 60 percent or more. 38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351.

For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502(b). In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or to protect himself from hazards or dangers incident to his daily environment. It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made. It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

A veteran is considered permanently housebound if he is substantially confined to his home by reason of disabilities that are reasonably certain to remain throughout her lifetime. 38 C.F.R. § 3.351(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Records of VA outpatient treatment in October 2007 reflect that the Veteran's hypertension and GERD each were to be treated with medications. In 2008 and 2009, it was noted that the Veteran was ambulatory with a walker.

In May 2008, the Veteran completed a medical statement for consideration of aid and attendance. The Veteran stated that he used a walker to walk. He reported that he was able to feed himself, and that he did not need assistance in bathing, grooming, or using the toilet. He indicated that he was not confined to bed and was not blind. He stated that he could not drive a car, but could ride in one. He indicated that he could not leave home without assistance, in that he could not drive. He stated that he did not require nursing home care. He stated that he needed aid because he could not work. A VA physician who treated the Veteran signed the statement. 

VA treatment notes reflect that in June 2009 the Veteran requested a rollator walker, as his current walker was not stable. 

The Veteran had a VA social services consultation in February 2010. It was noted that the Veteran lived alone in a private home. The Veteran reported that he prepared his own meals and did his own housework. He indicated that he could not drive. He stated that his stepbrother, who lived nearby, would drive him to the grocery store and carry his groceries into the house. The consulting social worker indicated that the Veteran was homebound.

In August 2010, the Veteran had a VA examination with regard to need for aid and attendance or housebound status. At that time, the Veteran was not hospitalized or bedridden.  He indicated that he did his own self-care, cooking, and cleaning. It was noted that he had some difficulty with dressing, bathing, and grooming, but managed those tasks without assistance. He used a rolling walker to move around. The examiner stated that the Veteran could travel beyond his home.

On VA neurological examination in August 2010, it was noted that the Veteran had right-sided weakness and slurred speech resulting from the 1985 MVA. The examiner noted that the Veteran was unable to drive. The Veteran reported being able to perform all activities of daily living, albeit slowly and with difficulty, but needing assistance with laundry and house cleaning. His right leg dragged. He indicated that he could move with his walker, slowly, for about one block, beyond which he tired and needed a wheelchair. The examiner found that the Veteran was slow in performing activities of daily living and required help with some.

In VA treatment in August 2011, it was noted that the Veteran wore glasses and was able to read. It was noted that the Veteran had difficulty getting transportation to come to outpatient treatment appointments. The Veteran had a psychosocial assessment as VA considered his eligibility for in-home services. It was noted that he lived alone in a house. The Veteran stated that a friend drove him to and from church each week. He stated that his stepbrother drove him to grocery shopping and other errands.

VA enrolled the Veteran for monthly in-home visits by a VA nurse. In the initial visit, in September 2011, the nurse noted that the Veteran lived alone in a single room home. The nurse reviewed the Veteran's conditions, symptoms, and medications, and examined him. It was noted that with his glasses the Veteran's vision was within normal limits. The nurse concluded that the Veteran could remain in his home environment without complications. The electronic claims file contains the reports of subsequent monthly visits in late 2011 and early 2012.

The Veteran is not a patient in a nursing home. He is not blind or nearly blind. According to his statements and the observations and conclusions of health care professionals who have seen him, he is able to dress and undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, and to protect himself from hazards or dangers incident to his daily environment. There are indications that he needs some assistance with tasks such as housecleaning and laundry. The assistance that he needs is not frequent enough nor sufficiently related to day to day needs and safety to constitute a need for regular aid and attendance.

As noted above, the Veteran's pension is based on the disabilities of hypertension rated at 10 percent, GERD rated at 10 percent, and hepatitis C rated at 0 percent. The Veteran has not contended that any of these disabilities are 100 percent disabling and it is clear that they are not. Since he has no innocently acquired disability that is ratable at 100 percent, he does not meet the schedular criteria for special monthly pension at the housebound rate.

One VA clinician described the Veteran as housebound, while another concluded that he was able to leave his home. The Veteran's accounts reflect that he leaves his home to buy food and to attend church and various appointments. His disabilities make him unable to drive, so his mobility is limited by the necessity that someone else drive him places. His need for transportation driven by someone else does not constitute his being substantially confined to his dwelling and the immediate premises. He is able to, and fairly regularly does, leave his home if he has transportation. Thus, he is not permanently housebound for purposes of entitlement to special monthly pension.

Further, such assistance as the Veteran needs with household tasks and transportation by car is necessitated by weakness and hemiplegia in his extremities that resulted from his 1985 MVA. As the MVA was due to his own willful misconduct, disabilities from that accident may not be the basis for special monthly pension.

The preponderance of the evidence indicates that the Veteran's innocently acquired disabilities do render him so helpless as to require the regular aid and attendance of another person, do not include a disability ratable at 100 percent and additional disability or disabilities independently ratable at 60 percent or more, and do not render him permanently housebound. Therefore, the claim must be denied.


ORDER

Entitlement to special monthly pension based on the need for the regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


